355 F.2d 550
Melvin COLBERT, Appellant,v.UNITED STATES of America, Appellee.
No. 22494.
United States Court of Appeals Fifth Circuit.
Jan. 28, 1966.

Frank B. Hester, Atlanta, Ga., for appellant.
Thomas K. McWhorter, Asst. U.S. Atty., Charles L. Goodson, U.S. Atty., for appellee.
Before BROWN and COLEMAN, Circuit Judges, and GARZA, District Judge.
PER CURIAM:


1
Appellant was convicted by a jury of narcotics violations (26 U.S.C.A., Sections 4704(a) and 4705(a)).  The record as a whole clearly and convincingly supports the verdict.  Appellant complains of the testimony of one witness as to statements allegedly made by appellant at an arrest on another occasion.  The testimony was not responsive to the question asked and the court promptly and clearly instructed the jury to disregard it.  The denial of the motion for a mistrial was correct.  Rule 54(a), Federal Rules of Criminal Procedure; Helton v. United States, 5 Cir., 1955, 221 F.2d 338; Mora v. United States, 5 Cir., 1961, 190 F.2d 749.


2
Affirmed.